Case: 2:20-cv-02224-ALM-EPD Doc #: 19 Filed: 07/30/21 Page: 1 of 2 PAGEID #: 1099



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

MONTA SUE JOHNSON,                                :
                                                  : Case No. 2:20-cv-2224
               Plaintiff,                         :
                                                  : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                         :
                                                  : Magistrate Judge Elizabeth P. Deavers
COMMISSIONER OF SOCIAL                            :
SECURITY,                                         :
                                                  :
               Defendants.                        :

                                       OPINION & ORDER

       This matter is before the Court on Magistrate Judge Deavers’ Report and Recommendation

(EFC No. 18), which addresses Plaintiff Monta Sue Johnson’s November 10, 2020 Statement of

Errors (ECF No. 12), the Commissioner of Social Security’s Memorandum in Opposition (ECF

No. 17), and the administrative record (ECF No. 11). Magistrate Deavers recommends Ms.

Johnson’s Statement of Errors be overruled and the Commissioner’s decision regarding Ms.

Johnson’s social security benefits be affirmed.

        The Report and Recommendation was filed on June 28, 2021, and advised the parties that

they had fourteen days thereafter to raise any objections. The Report and Recommendation also

notified the parties that a failure to object within the applicable time period would result in a waiver

of the right to have the district judge review the Report and Recommendation de novo.

       The Court has reviewed the Report and Recommendation. Noting that no objections have

been filed and that the time for filing such objections expired, this Court ADOPTS the Magistrate

Judge’s Report and Recommendation (ECF No. 18) as this Court’s findings of facts and law.

Accordingly, the Court OVERRULES Plaintiff’s Statement of Errors and AFFIRMS the

Commissioner of Social Security’s decision. This case is hereby DISMISSED.
Case: 2:20-cv-02224-ALM-EPD Doc #: 19 Filed: 07/30/21 Page: 2 of 2 PAGEID #: 1100




      IT IS SO ORDERED.


                                     ALGENON L. MARBLEY
                                     CHIEF UNITED STATES DISTRICT JUDGE
DATED: July 30, 2021
